‘ i F|LED

UNITED STATES DISTRICT CoURT FEB 1 0 2999
FoR THE 1)1sTR1CT oF coLuMBlA M,,¢,,,,AYER WH,T,,NGTONV CLERK

U.S. D|STR|%T COURT
STUART L. REIGLE,
Petitioner,
v, : Civil Action No. t"l 9  3
LOUIS W. WINN, JR., WARDEN,

Respondent.

MEMORANDUM OPlNlON

This matter comes before the Court on petitioner’s application to proceed in forma
pauperis and pro se petition for a writ of habeas corpus.

ln January 1991 in the Superior Court of the District of Columbia, a jury found Petitioner
guilty of one count of rape and one count of kidnapping. Pet. at 2. The judge imposed a
sentence of fifteen years to life imprisonment on each count to be served consecutively. Id. The
District of Columbia affirmed his conviction on appeal, and Petitioner unsuccessfully challenged
his conviction and sentence by other means. See ia’. at 2-3.

In this action, Petitioner challenges the subject matter jurisdiction of the Superior Court
on the grounds that (1) the underlying offense occurred outside the boundaries of the District of
Columbia; (2) the trial judge relied on inapposite caselaw and incorrectly construed federal law
in his April 19, 2006 Order denying Petitioner’s post-conviction motions. See generally Pet.
Challenges of this nature must be brought by motion in the Superior Court under D.C. Code §
23-110. In relevant part D.C. Code § 23-110 provides:

[An] application for a writ of habeas corpus in behalf of a prisoner

tm

who is authorized to apply for relief by motion pursuant to this

section shall not be entertained by . . . any Federal . . . court if it

appears . . . that the Superior Court has denied him relief, unless it

also appears that the remedy by motion is inadequate or ineffective to

test the legality of his detention.
D.C. Code § 23-1 10(g). "Section 23-110 has been found to be adequate and effective because it
is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C. l992). lt is
settled that "a District of Columbia prisoner has no recourse to a federal judicial forum unless
the local remedy is ‘inadequate or ineffective to test the legality of his detention"’ Byra' v.
Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (intemal footnote omitted); Garrz`s v. Lindsay,
794 F.2d 722, 726 (D.C. Cir.), cert. denz`ed, 479 U.S. 993 (1986). A prisoner’s lack of success in
his previous attempts to collaterally attack his conviction and sentence by means of a motion
under D.C. Code § 23-110(g) does not render this remedy inadequate or ineffective. See Wilson
v. Ujj‘ice ofthe Chairperson, 892 F. Supp. 277, 280 (D.D.C. l995).

Accordingly, the Court will dismiss the petition without prejudice. An Order consistent

with this Memorandum Opinion will be issued separately on this date.

United States Dist§ct Judge § i

Date: %, , D.,g) ¢,2 (>.5?